Citation Nr: 1641417	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  12-29 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral pes planus, left thigh quadriceps muscle herniation, and status post left ankle strain.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1988 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board remanded the case for further development in October 2014.  The case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The claims file indicates that the Veteran had an additional period of service from June 1985 to August 1985; however, the evidence of record does not appear to include his service personnel and treatment records from that period.  Thus, the AOJ should attempt to obtain them on remand.

Moreover, in October 2014, the Board remanded the claim to obtain a medical opinion to determine the nature and etiology of the Veteran's low back disorder.  An additional opinion was obtained in May 2015 in which the examiner addressed whether the Veteran's service connected pes planus and left thigh quadriceps muscle herniation may have caused his low back disorder.  However, he did not discuss whether the low back disorder may have been aggravated by those service-connected disabilities.  Additionally, in a September 2016 brief, the Veteran's representative claimed that his low back disorder may be secondary to his service-connected left ankle disability, which the examiner did not address.  Therefore, the Board finds that an additional medical opinion is needed.

The Board further notes that the Veteran submitted a statement (VA Form 21-4138) in November 2015 listing the names and addresses of three medical providers who have treated him.  Such records should be obtained, along with any other outstanding records that are pertinent to this appeal.  38 U.S.C.A. § 5103A(b)(c); 38 C.F.R. § 3.159.

In light of the above, the case is REMANDED for the following action:

1.  The AOJ should verify whether the Veteran had a period of military service from June 1985 to August 1985, and if so, the type of service (i.e. active duty, active duty for training, or inactive duty for training).  The AOJ should also obtain any available service personnel and treatment records for that period of service.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for the treatment records identified by the Veteran in a November 2015 VA Form 21-4138.

The AOJ should also request any outstanding VA treatment records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has a low back disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service.

The examiner should also opine whether it is at least as likely as not that any current low back disorder is either caused by or aggravated by the Veteran's service-connected bilateral pes planus, left thigh quadriceps muscle herniation, and status post left ankle strain.  In rendering this opinion, he or she should address whether the Veteran has an altered gait due to his service-connected disabilities, which may have caused or aggravated his current low back disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






